EXHIBIT 10.2 FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT This First Amendment to Amended and Restated Loan and Security Agreement (the “Amendment”) is made as of the 30th day of November, 2012, by and among: WEST MARINE PRODUCTS, INC., a California corporation (“West Marine Products”), and each Person identified on the signature pages hereof as a “Borrower” (such Persons, together with West Marine Products, are referred to hereinafter each individually as, a “Borrower” and, collectively, as the “Borrowers”), the GUARANTORS party hereto, the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo Retail Finance, LLC), a national banking association having a place of business at One Boston Place, Boston, Massachusetts 02110, as Administrative Agent and Collateral Agent (in such capacities, the “Agent”), and as Issuing Lender, in consideration of the mutual covenants herein contained and benefits to be derived herefrom. WITNESSETH WHEREAS, the Borrowers, the Guarantors, the Lenders party thereto, and the Agent, among others, have entered into an Amended and Restated Loan and Security Agreement dated as of August 23, 2010 (as amended and in effect, the “Loan Agreement”); and WHEREAS, the parties hereto have agreed to extend the Maturity Date and to make certain other amendments to the provisions of the Loan Agreement, all as set forth herein. NOW, THEREFORE, the parties hereto hereby agree as follows: 1. Incorporation of Terms and Conditions of Loan Agreement; Definitions.All of the terms and conditions of the Loan Agreement (including, without limitation, all definitions set forth therein) are specifically incorporated herein by reference.All capitalized terms not otherwise defined herein shall have the same meaning as in the Loan Agreement, as applicable. 2. Global Amendment to Loan Documents.Any and all references to “Wells Fargo Retail Finance, LLC” and “WFRF” in the Loan Agreement and the other Loan Documents are hereby amended to mean and refer to “Wells Fargo Bank, National Association (as successor by merger to Wells Fargo Retail Finance, LLC)”. 3. Amendments to Section 1 of the Loan Agreement.The provisions of Section 1.1 of the Loan Agreement are hereby amended by as follows: a. The following new definitions are hereby inserted in their appropriate alphabetical order: “Commercial Letter of Credit” means any Letter of Credit issued for the purpose of providing the primary payment mechanism in connection with the purchase of any materials, goods or services by a Loan Party in connection with the business of a Loan Party. “Drawing Document” means any Letter of Credit or other document presented for purposes of drawing under any Letter of Credit. “First Amendment Effective Date” means November 30, 2012. “First Amendment Fee Letter” means that certain fee letter, dated as of the First Amendment Effective Date, between Borrowers and Agent. “ISP” means, with respect to any Letter of Credit, the International Standby Practices 1998 (International Chamber of Commerce Publication No. 590) and any subsequent revision thereof adopted by the International Chamber of Commerce on the date such Letter of Credit is issued. “Issuer Documents” means with respect to any Letter of Credit, the Letter of Credit Application, the Standby Letter of Credit Agreement or Commercial Letter of Credit Agreement, as applicable, and any other document, agreement and instrument entered into by the Issuing Lender and any Borrower (or any Subsidiary) or in favor of the Issuing Lender and relating to any such Letter of Credit. “Letter of Credit Application” means an application for the issuance or amendment of a Letter of Credit in the form from time to time in use by the Issuing Lender. “Letter of Credit Expiration Date” means the day that is seven days prior to the Maturity Date then in effect (or, if such day is not a Business Day, the next preceding Business Day). “Letter of Credit Indemnified Costs” has the meaning provided in Section 2.11(f). “Letter of Credit Related Person” has the meaning provided in Section 2.11(f). 2 “Standard Letter of Credit Practice” means, for the Issuing Lender, any domestic or foreign law or letter of credit practices applicable in the city in which the Issuing Lender issued the applicable Letter of Credit or, for its branch or correspondent, such laws and practices applicable in the city in which it has advised, confirmed or negotiated such Letter of Credit, as the case may be, in each case, (a) which letter of credit practices are of banks that regularly issue letters of credit in the particular city, and (b) which laws or letter of credit practices are required or permitted under ISP or UCP, as chosen in the applicable Letter of Credit. “Standby Letter of Credit” means any Letter of Credit that is not a Commercial Letter of Credit and that (a) is used in lieu or in support of performance guaranties or performance, surety or similar bonds (excluding appeal bonds) arising in the ordinary course of business, (b) is used in lieu or in support of stay or appeal bonds, (c) supports the payment of insurance premiums for reasonably necessary insurance carried by any of the Loan Parties in connection with the business of the Loan Parties, or (d) supports payment or performance for identified purchases or exchanges of products or services in connection with the business of a Loan Party. “Standby Letter of Credit Agreement” means the Standby Letter of Credit Agreement relating to the issuance of a Standby Letter of Credit in the form from time to time in use by the Issuing Lender. “Stated Amount” means at any time the maximum amount for which a Letter of Credit may be honored. “UCP” means, with respect to any Letter of Credit, the Uniform Customs and Practice for Documentary Credits 2007 Revision, International Chamber of Commerce Publication No. 600 and any subsequent revision thereof adopted by the International Chamber of Commerce on the date such Letter of Credit is issued. b.
